Citation Nr: 1229446	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  12-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for partial blindness in the left eye due to scar tissue. 

2.  Entitlement to service connection for partial blindness in the left eye due to scar tissue. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2001 to February 2002. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's claim of entitlement to service connection for partial blindness in the left eye due to scar tissue.  

The Board notes that the RO has treated the September 2009 decision as a final rating decision, finding that the Veteran did not timely perfect his appeal of that decision.  However, in liberally construing various statements to the RO, particularly in a statement to his Congressman dated in August 2010, the Board finds that the Veteran has a filed a timely notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2011) (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (finding that VA must liberally construe all documents filed by a claimant).  Additionally, in a September 2011 rating decision, the RO declined to reopen the Veteran's claim for service connection and the Veteran filed a notice of disagreement, and an April 2012 statement of the case was issued.  Subsequently, the Veteran perfected an appeal of his claim by filing a VA Form 9, Appeal to Board of Veterans' Appeals, in June 2012.  Therefore, construing the documents most favorably to the Veteran, the Board finds that the Veteran timely perfected an appeal of the September 2009 rating decision. 

The issue of entitlement to service connection for partial blindness in the left eye due to scar tissue is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for partial blindness in the left eye due to scar tissue; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the May 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for partial blindness in the left eye due to scar tissue. 


CONCLUSIONS OF LAW

1.  The May 2004 RO decision that denied the claim of entitlement to service connection for partial blindness in the left eye due to scar tissue is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the claim of service connection for partial blindness in the left eye due to scar tissue has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the full grant of the benefit sought on appeal (i.e. new and material evidence has been received to reopen the claim), any error in providing appropriate notice or assistance would be harmless error.

Claim to Reopen 

In a May 2004 rating decision, the RO denied service connection for partial blindness in the left eye due to scar tissue.  Although the Veteran filed a timely notice of disagreement in May 2005 and a statement of the case was subsequently issued in September 2004, the Veteran did not file a VA Form 9, Appeal to Board of Veterans' Appeals, or equivalent document.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The Board finds that the May 2004 decision is final because the Veteran did not timely perfect his appeal.  See 38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In May 2004, the RO denied the Veteran's claim for service connection finding that his condition was not caused by service.  The RO noted that while in August 2001 the Veteran was seen for a cornea infiltrate to the left eye suspected due to long term contact lens wear, he was given medication and his condition showed improvement.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records.  The Veteran's service treatment record showed that in August 2001 he was seen on several occasions for corneal infiltrate in the left eye, which was noted to have resolved later that month.  The Veteran's post-service medical records showed that prior to service his eyes were healthy and after service that there was corneal scarring and irritation.  

The pertinent new evidence since the May 2004 rating decision includes a July 2009 letter from K.E.P, O.D. noting the Veteran's concerns that over wear of his contact lenses during service caused his corneal infections because he did not have glasses for the first six months of service.  Dr. P noted, however, that he did not have evidence of glasses being prescribed so he was unable to comment on that but noted that research showed that wearing contact lenses does increase the risk of eye infection.  Additionally, the new evidence includes the Veteran's statements that prior to service he was told by his recruiter not to bring contact lenses to basic training as he would be issued glasses, but that he was never actually issued glasses and that he developed an ulcer due to excessive contact lens use.  

The Board notes that the Veteran is competent to give evidence about what he experienced, such as not being issued glasses during basic training.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  As noted above, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements are to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for partial blindness in the left eye due to scar tissue as the evidence now suggests that the Veteran's disability is related to service.  See 38 C.F.R. § 3.156(a) (2011).  Cumulatively, the new evidence now demonstrates that the Veteran's eye disability may have been incurred due to extended contact lens wear during service.  The Board finds that with additional development (i.e. examination) there is a reasonable possibility of substantiating the claim for purposes of reopening the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 


ORDER

 New and material evidence to reopen the claim of service connection for partial blindness in the left eye due to scar tissue has been received; to this limited extent, the appeal is granted. 


REMAND

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Having reopened the claim for service connection for partial blindness in the left eye due to scar tissue and based on the evidence cited above, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current left eye blindness.  As noted above, the Veteran maintains that he was told by his recruiter not to bring contact lenses to basic training as he would be issued glasses, but that he was never actually issued glasses and that he developed an ulcer due to excessive contact lens use.  Service treatment record showed that in August 2001 he was seen on several occasions for corneal infiltrate in the left eye, which was noted to have resolved later that month.  Additionally, post-service medical records showed that prior to service his eyes were healthy, and after service there was corneal scarring and irritation.  Notably, a July 2009 letter from Dr. P  noted the although there was no evidence of glasses being prescribed, research substantiated that wearing contact lenses does increase the risk of eye infection.   The Board notes that the Veteran is competent to state that he did not have glasses and wore his contact lenses for an extended period of time during service.  See supra, Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, for purposes of this remand, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, on remand the Veteran should be afforded an examination to determine the nature and etiology of his current partial blindness in the left eye due to scar tissue. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current partial blindness in the left eye due to scar tissue.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should determine whether there is a 50 percent or greater probability that the partial blindness in the left eye due to scar tissue had its onset during service or is otherwise related to service.  

In rendering this opinion, the examiner should comment on and discuss the Veteran's competent and credible reports that he was not given glasses and wore his contact lenses for an extended period during basic training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address Dr. P's July 2009 letter, and any contrary evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.   Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Then readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


